                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 N.L.D., LONNZO LEE HARPER,
 and TAMESHIA R. DAVIS,

                               Plaintiffs,                                   ORDER
         v.
                                                                          19-cv-50-jdp
 CRESTWOOD ELEMENTARY SCHOOL,

                               Defendant.


       Plaintiffs Lonnzo Lee Harper and Tameshia R. Davis filed this lawsuit on their own

behalf and on behalf of their son N.L.D., alleging that N.L.D. was injured on the playground

at Crestwood Elementary School in Madison. I dismissed the original complaint in part for

plaintiffs’ failure to allege facts that could support claims over which this federal court could

exercise jurisdiction. Dkt. 8. Plaintiffs followed with a letter reiterating that they believed that

they and their son were wronged and expressing their desire to have their day in court, but they

still failed to show that the case belonged in federal court, so I dismissed the case on July 2,

2019. Dkt. 12. Judgment was entered the same day. Dkt. 13.

       Plaintiffs have now filed a proposed amended complaint further discussing facts about

the history of the medication that N.L.D. was prescribed for attention-deficit/hyperactivity

disorder. Dkt. 14. But their core allegation is still that staff members failed to adequately

monitor N.L.D. and let him walk or run into a pole on the playground.

       I dismissed this case more than a month ago. Plaintiffs want to reopen the case, which

I have the authority to do under Federal Rule of Civil Procedure 60. The only plausible reason

for doing so under that rule would be for plaintiffs’ excusable neglect, but plaintiffs do not

explain why they waited until now to file their amended complaint. In any event, I would not
reopen the case because plaintiffs’ allegations do not state a plausible claim for relief under

federal law. This is still a negligence case without a basis for federal jurisdiction, so if plaintiffs

intend to pursue it, they must do so in state court.



                                              ORDER

       IT IS ORDERED that plaintiffs’ motion for relief from judgment, Dkt. 14, is DENIED.

       Entered August 22, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                  2
